Title: Thomas Jefferson’s Memorandum on Lease to Eli Alexander, [ca. 7 March 1810]
From: Jefferson, Thomas
To: Alexander, Eli


          
             
                      
                        ca. 7 Mar. 1810 
          
          The points on which Th: Jefferson insists with mr Alexander are the following, & he will, opposite to each, quote the very words of the lease.
          
            
              
              Words of the lease
            
            
              1st that the part of his tract of Lego leased to mr A. was adjoining to Shadwell
              ‘that the sd Eli shall have on lease Etc a part of his tract of land, called Lego, adjoining to Shadwell.’
            
            
              2. that he had a right to clear but 10. acres in the whole, & these were to be new lands.
              ‘that the sd Eli shall be free, if he chuses, to clear 10. acres of new lands in the tract called Lego
            
            
            
              
                     3. that the places of clearing were to be adjacent to the former clearings as well as to Shadwell
              ‘the places of clearing being to be fixed adjacent to the former clearings,
            
            
              4. that they were to be fixed by agreement between us.
              ‘by agreement between the said parties’
            
            
              5. that he was to have no right to any but what he had cleared, cleaned & inclosed.
              ‘that for the 4th year he shall pay 1.D. an acre for every acre which he shall have inclosed on the tract called Lego Et at the same rate for every year after during the lease.’
            
            
              
              ‘and that the lands to be inclosed at Lego shall after the 1st year of that inclosure pass thro’ the same rotation, each year’s clearing, cleaning and inclosure being to be considered as one field’
            
          
          It is evident therefore from the very words of the lease, & these are found in every part of the instrument so as to shew the sense through the whole, that the part of Lego leased to mr Alexander was
          
            
              
              to be new lands only;
            
            
              
              not exceeding ten acres;
            
            
              
              to be adjoining to Shadwell,
            
            
              
              and adjacent to former clearings;
            
            
              
              to be fixed by agreement;
            
            
              
              to be cleared, cleaned, & inclosed,
            
            
              
              & each year’s clearing, cleaning & inclosure was to be considd one field
            
            
              
              to pay 1.D. pr acre rent, & go through the rotation prescribed.
            
          
          Now it is insisted that Mr A. has not cleared, cleaned, & inclosed one acre
          and more particularly not an acre within the above descriptions.
          the difference between clearing and belting of lands is too familiar in common use, & too well understood, to be confounded together by any body. what other terms could have been used, but those of to clear, & to clean up, if the parties meant that the timber should be cut down & cleaned up? mr Alexander has belted some new lands, two or three times more than the 10. as allowed him: and 
                  not in the center of Lego, instead of being adjoining 
                     adjacent to Shadwell. he has cleaned up some briery lands; but these were old lands which he had no right to enter on.
          
                  he has not inclosed one acre. there was a fence run through Lego from the river to the road, by mr Lilly, and there was a fence along the public road across the whole tract. these remain as they were, except as decayed by time, & except also that mr A. has moved the former one so as to
			 throw the lands he belted on the Shadwell side. he has made no inclosure on the river. he has, without leave, run a fence across the lands of Shadwell not leased to him, down to the river, so as to make a stoppage. but the grounds he claims on Lego are entirely open to the stock from the opposite side of the river, & from above & below, swimming around his stoppages. and now that I must remove both the stoppages to make a
			 mill-path for my Lego farm, the grounds will be entirely open. but the fences made by Lilly, & the river by the creator, are they inclosures made by mr A? can it be said, in the words of the lease ‘that he has inclosed’?
          I further deny that one foot of the belted lands has been fixed on by any consent or agreement of mine. mr Alexander quotes his own memory in the affirmative & I mine in the negative. the affirmative then must be proved.
          Under the permission to clear 10. acres, mr Alexander claims a right to clear 10. acres annually. so were I to give him a bond for £100. he might call on me to pay him £100. annually & for ever.
          Mr Alexander lays much stress on the words ‘between Shadwell & Hickman’s branch’ in this article of the lease ‘and that for the 4th year he shall pay in addition at the rate of 1.D. an acre for every acre which he shall have inclosed on the tract called Lego between Shadwell & Hickman’s branch’ Etc. certainly
			 it was one part of the description of the lands lands on Lego leased to him, that they were to be between Shadwell & Lego 
                     Hickman’s branch: that South of Hickman’s branch being leased to mr Eppes, but is this the only circumstance by which they are described? were they not also to be adjoining to
			 Shadwell, adjacent to the former clearings, and where it should be agreed between him & me Etc. is he to separate one single circumstance of description, and disregard all the others, and make this a lease to him of all the lands between Shadwell & Hickman’s branch, which are two thirds of the whole tract? and claim 600. acres under a lease of 10. acres? certainly every agreement is to be so construed as that every expression in it may have some
			 effect, & all be construed together. the 10. acres leased to him were to be on Lego, between Shadwell & Hickman’s branch, adjoining to Shadwell, adjacent to former clearings, where he & I  should agree, to be new lands, to be 
                  cleared, cleaned up, & inclosed 
                  by him. all these are expressions of the instrument, all make parts of the description, of and the lands leased to him must agree with all the terms of the description. we are not to separate one feature of the description, and go against all the rest.
          The conditions of my lease to Craven are established as to this lease so far as they respect lands, & so far also as they are not altered specially by this lease. it may properly therefore be referred to in
			 explanation of any doubtful expressions in this. it particularly shews that nothing but the fields in cultivation, as included within their fixed metes & bounds, was leased. that as to whatever was outside of these bounds, the lessee had no right but to
			 get fencing & firewood and range for his stock in the uninclosed woodlands. in no lease did I ever allow a tenant any other right outside of his fields, for which alone he paid the taxes, as I did for all
			 the residue of the lands retained by myself.
               
          The questions which will occur to the consideration of the arbitrators in making up their judgment in this case will be
          What are the circumstances necessary to entitle mr Alexander to occupy any lands at Lego?
          
            
              Must they not be 
              new lands?
            
            
              
              adjoining to Shadwell?
            
            
              
              adjacent to the former clearings?
            
            
              
              cleared & cleaned up, not belted?
            
            
              
              inclosed by him?
            
            
              
              fixed on by agreement with Th:J. as to the places of clearing?
            
          
          and according to the decision of the arbitrators, they are requested to state specifically the parcels of land on Lego, if any, which, by all these titles,or by such as they think essential, mr Alexander has acquired a right to occupy.
        